Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to Applicants’ Amendment and Remarks filed on 8/31/2022 in which claims 2 and 13 are cancelled and claim 1 is amended to change the scope and breadth of the claims.  No claims are newly added. 
Claims 1, 2-12 and 14-16 are pending in the instant application and are examined on the merits herein.
	Priority
This application is a National Stage Application of PCT/MX2018/000154, filed on 12/18/2018.  The instant application claims foreign priority to MX/A/2017/0169914, filed on 12/20/2017. Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed in the instant application on 5/16/2020. 
Withdrawn Rejections
All rejection(s) of record for claim(s) 2 and 13 is/are hereby withdrawn due to the cancellation of said claim(s) rendering said rejection(s) moot.

Rejections Necessitated by Amendment
The following are new ground(s) or modified rejections necessitated by Applicants' amendment, filed on 8/31/2022, wherein instant independent claim 1 is amended to alter the breadth and scope of the claim, wherein the remaining pending claims depend from said independent claims.  Specifically, the limitation that the lactoferrin is optionally modified by PEG, is a new limitation. Therefore, rejections from the previous Office Action, have been modified.

Modified Rejections
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Falcone et al. (WO 2008/018111, reference of record), in view of Howell et al. (US 2003/0203962, reference of record), further in view of Andersch et al. (US 2008/0161234, reference of record), further in view of Anton et al. (US 2006/0263455, reference of record), further in view of Hertzlinger et al. (US 2011/0280851, reference of record).
Falcone disclose an oral composition for treating a urinary tract infection (UTI) comprising cranberry extract, at 50-2000 mg, (source Vacciuium macrocarpon), lactoferrin, at 50-500 mg, and a pharmaceutically acceptable vehicle, which may be formulated as tablets, soft or hard capsules, granules for drinkable solutions or oral drops. (Claims 1-6) Falcone also discloses that the pharmaceutical composition can contain additives normally used in the pharmaceutical art such as lecithin, polyoxyethylene stearate and polyoxymethylene sorbitan monooleate. (p. 10) While Falcone does not explicitly disclose the presence of a “surfactant”, one of ordinary skill in the art would readily recognize lecithin, polyoxyethylene stearate and polyoxymethylene sorbitan monooleate, as surfactants, thereby meeting the surfactant excipient limitation of claim 1.
Falcone does not disclose a composition having a blueberry extract, EPA, DHA, vitamin A and vitamin E. Falcone also does not teach that the lactoferrin is recombinant human lactoferrin.
Howell et al. discloses a food product composition for treating a UTI comprising an extract from fruits of the Vaccinium spp., specifically selected from the group consisting of Vaccinium macrocarpon, Vaccinium vitisidaea, Vaccinium oxycoccus, Vaccinium augustifolium, Vaccinium ashei, Vaccinium corymbosum, Vaccinium lamarckii and Vaccinium myrtillus. (Claim 6) Howell also teaches that some people, especially the elderly, that suffer recurrent urinary tract infections cannot tolerate cranberry juice due to its high sugar and acid content and a proanthocyanidin-containing pharmaceutical composition would be an effective and desirable alternative. (¶0070)
Andersch et al. teaches a composition for treating conditions of the urogenital tract comprising lactoferrin, where the lactoferrin is specifically human recombinant lactoferrin. (Claim 4)
Anton et al. discloses a composition for treating a UTI comprising 100-1000 mg of Vaccinium macrocarpon extract, Allium cepa and 500-2000 mg of fish oil, which comprises EPA and DHA, wherein Vaccinium myrtillus, Vaccinium corymbosum, and Vaccinium macrocarpon are listed as alternative sources of the desired anthocyanosids. (¶0030, Claim 21)
Hertzlinger et al. discloses a composition for treating a UTI comprising a cranberry extract, vitamin C and a second vitamin selected from vitamin A, vitamin E, vitamin B6, vitamin B12, riboflavin, thiamin, niacin, vitamin K, vitamin D, and/or folic acid. (¶0107)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the V. macrocarpon cranberry extract of Falcone could be substituted for a blueberry extract, specifically from V. myrtillus, based on the teachings of Howell. Howell suggests treating UTI by administering any one of several Vaccinium species where Vaccinium macrocarpon and Vaccinium myrtillus are among the functionally equivalent members. One would be motivated to substitute V. macrocarpon with V. myrtillus because Howell teaches that all individuals cannot tolerate cranberry and that an alternative source of proanthocyanidins, such as blueberry would be preferable in this scenario. It would have been further obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that recombinant human lactoferrin could be selected as a specific variation of lactoferrin for treating UTI based on the explicit teaching of Andersch to do so. Hence, it would be obvious to modify Falcone with Howell and Andersch to result in formulating an oral, soft shell capsule, for treating a UTI, comprising a V. myrtillus extract, recombinant human lactoferrin and pharmaceutically acceptable carriers, wherein the amounts of V. myrtillus extract and recombinant human lactoferrin overlap with the instant claims. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). (MPEP § 2144.05(I)) Moreover, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). (MPEP § 2144.05(II))  “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.” In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).
The combined prior art of Falcone/Andersch/Howell does not teach a composition for treating a UTI comprising EPA, DHA, vitamin A and vitamin E. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the composition of Falcone/Howell/Andersch could be modified to include Allium cepa and 500-2000 mg of fish oil (which comprises EPA and DHA), vitamin C and a second vitamin selected from vitamin A, vitamin E, vitamin B6, vitamin B12, riboflavin, thiamin, niacin, vitamin K, vitamin D, and/or folic acid, thereby arriving at the instant invention, based on the disclosure of Anton and Hertzlinger. “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (see also MPEP § 2144.06(I))
With respect to claim 1, the limitation that the lactoferrin is optionally modified with PEG is fully considered but not given patentable weight. Language that suggests or makes a feature or step optional but does not require that feature or step does not limit the scope of a claim under the broadest reasonable claim interpretation. (MPEP § 2143.03)
	With respect to claim 4, it is obvious that a soft gel capsule meets the limitation that the composition is encapsulated.
	With respect to claim 6, 7 and 10-12, the claims each recite an amount of an individual component in the composition or the mass of the overall composition. Absent a recitation of how the amounts of components relate to one another, reciting an amount of any one component, or of the overall composition, is an obvious modification of the base composition because the quantity of the composition can always be scaled to accommodate a wide range of amounts. For instance a single capsule may contain 1000 mg of component A but the same composition could be scaled 10 fold to make a batch of capsules, or perhaps to make a bulk powdered composition to later be reconstituted in a beverage, wherein said component A is now present at 10,000 mg. This act of scaling is not an inventive feature and would be routine for one of ordinary skill in the art.
With respect to the instant limitation regarding “improves health of precorneal tear film”, this limitation is not accorded patentable weight because of the inseparable connection between a composition and the effect said composition produces when administered to a subject.  The driving factor is the structure of the composition, whereas the “improves health of precorneal tear film” is an effect which will necessarily occur and does not alter or limit the structure of the composition. Therefore, because the combined prior art teaches a product meeting all structural elements of the instant claims, regardless of the intended use/effect of the prior art composition, the property/effect applicant discloses and/or claims are necessarily present.  Ex parte Novitski, 26 USPQ2d 1389 (Bd. Pat. App. & Inter. 1993).  See also MPEP § 2112.02.
Accordingly, the instant claims are prima facie obvious over the teachings of the prior art. 
Response to Arguments
Applicants’ response with respect to the obviousness rejection above, has been fully considered but is not persuasive. 
Applicant argues that the combined prior art does not teach the limitation of a modified lactoferrin. Applicants’ argument is not persuasive because although lactoferrin is required to be present, the modification of lactoferrin is optional. Hence, lactoferrin may equivalently be modified or non-modified and still meet the claim limitations. Applicant also argues that the combined prior art does not teach the presence of a surfactant. Applicants’ argument is not persuasive because Falcone discloses that the composition may comprise compounds known in the art to be surfactants.
The rejection is still deemed proper and is maintained.


Claims 1, 3-12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Falcone et al. (WO 2008/018111, reference of record), in view of Howell et al. (US 2003/0203962, reference of record), further in view of Andersch et al. (US 2008/0161234, reference of record), further in view of Anton et al. (US 2006/0263455, reference of record), further in view of Hertzlinger et al. (US 2011/0280851, reference of record), further in view of Sato et al. (US 2011/0009313, reference of record).
The previously cited prior art combination for base claim 1, is referenced as discussed above. Said combination does not teach PEG modified lactoferrin.
Sato et al. teaches that lactoferrin modified via covalent bonding of poly ethylene glycol may be used for treating numerous conditions including UTI. (¶0030-0033)
Because Sato teaches the PEG modified lactoferrin is effective for treating UTI, it would be obvious to substitute unmodified lactoferrin with PEG modified lactoferrin, in the method of the combined prior art previously cited.
Accordingly, the instant claims are prima facie obvious over the teachings of the prior art.
Response to Arguments
Applicants’ response with respect to the obviousness rejection above, has been fully considered but is not persuasive. 
Applicant argues that the combined prior art does not teach the presence of a surfactant. Applicants’ argument is not persuasive because Falcone discloses that the composition may comprise compounds known in the art to be surfactants.
The rejection is still deemed proper and is maintained.

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Falcone et al. (WO 2008/018111, reference of record), in view of Howell et al. (US 2003/0203962, reference of record), further in view of Andersch et al. (US 2008/0161234, reference of record), further in view of Anton et al. (US 2006/0263455, reference of record), further in view of Hertzlinger et al. (US 2011/0280851, reference of record), alternatively further in view of Sato et al. (US 2011/0009313, reference of record), further in view of Altmann et al. (EP 0655241 A1, 1995, reference of record).
The previously cited prior art combination for base claim 1, is referenced as discussed above. Said combination does not teach encapsulation in a colloidal soft gelatin capsule.
Altmann et al. teaches soft gelatin capsules comprising a shell containing a filling with high water content, having at least one constituent in the form of colloidal silica or SiO2. (Abstract)
Because Altmann teaches that colloidal soft gelatin capsules are known in the art of pharmaceutical compositions, it would be obvious to use these capsules as the soft gel capsules taught by Falcone, in the method of the combined prior art previously cited.
Accordingly, the instant claims are prima facie obvious over the teachings of the prior art.
Response to Arguments
Applicant argues that the combined prior art does not render the independent claims prima facie obvious for the reasons outlined above, thus the rejection of dependent claims that reply on the teachings of said combined prior art, should be withdrawn.  Applicants' arguments are not persuasive because the rejection of the independent claims is maintained as prima facie obvious over said combined prior art, as per the response to arguments above.
The rejection is still deemed proper and is maintained.

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new and/or modified ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALE R MILLER whose telephone number is (571) 272-6146.  The examiner can normally be reached on M-F 7:00 AM – 3:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on (571) 272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/DALE R MILLER/           Primary Examiner, Art Unit 1623